Citation Nr: 1703770	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  15-35 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Service connection for right lung cancer to include right lung removal as a result of asbestos exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, J.V.

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel
INTRODUCTION

The Veteran served on active duty from March 1956 to January 1960.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran appealed for a compensable (i.e., higher than 0 percent) initial rating for bilateral hearing loss.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

The Veteran testified at a Board videoconference hearing in October 2016, before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a right lung cancer to include right lung removal as a result of asbestos exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From August 13, 2012 (date of service connection) to December 11, 2013, the Veteran demonstrated an average hearing loss of no greater than 59dB in the right ear and 60dB in the left ear, and speech recognition scores no worse than 92 percent in the right ear and 84 percent in the left ear.  His hearing loss was level II in the right ear and level III in the left ear.

2.  From December 12, 2013 to September 14, 2015 (date of private audiological evaluation), resolving any doubt in the Veteran's favor, the Veteran demonstrated hearing loss at level V in the left ear, and level VI in the right ear.


3.  From September 14, 2015 (date of private audiological evaluation) to the present, resolving any doubt in the Veteran's favor, the Veteran demonstrated hearing loss of no greater than 64dB bilaterally, and speech recognition scores no worse than 84 percent in the right ear and 80 percent in the left ear.  His hearing loss is level IV in the left ear, and level III in the right ear.


CONCLUSIONS OF LAW

1.  From August 13, 2012 to December 11, 2013, the criteria are not met for an initial compensable rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 6100 (2016).

2. From December 12, 2013 to September 14, 2015, the criteria are met for a 20 percent rating, but no higher, for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 4.1-4.14; 4.85, Diagnostic Code 6100 (2016).

3. From September 14, 2015 to the present, the criteria are met for a 10 percent rating, but no higher, for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 4.1-4.14; 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained.  Additionally, the Veteran testified at a Board hearing.  

The Veteran has also been provided with a VA examination.  Upon review of this examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted an appropriate evaluation and rendered appropriate a diagnosis and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2; See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  There is no contention or indication of other outstanding records.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  38 U.S.C.A. § 5103A.

II.  Compensable Initial Rating for Bilateral Hearing Loss

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran's service-connected bilateral hearing loss has been assigned an initial noncompensable rating (0 percent) under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100, for hearing impairment.  Under § 4.85, evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  

"[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The provisions for alternatively rating an exceptional pattern of hearing impairment, as defined at 38 C.F.R. § 4.86, are not applicable here.  This requires that the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, see 38 C.F.R. § 4.86(a); or the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, see 38 C.F.R. § 4.86(a).

At the outset, the Board has considered the Veteran's personal assertions in support of his claim.  At his hearing, the Veteran and his wife both testified that the Veteran has had difficulty with hearing conversations and indicated this has caused marital strife, as he cannot hear her well and she must repeat herself multiple times.  In that regard, he testified that his hearing loss is so severe that he must wear hearing aids to remedy his hearing impairment.

The Board observes that decreased hearing is subjective and among the types of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran and his spouse are clearly competent to relate experiencing diminished hearing acuity.  Nonetheless, they are not competent to provide a probative (persuasive) opinion on a medical matter without the appropriate medical training and expertise, especially on the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Indeed, a higher rating for bilateral hearing loss requires demonstration of hearing loss in terms of audiometric test results of puretone thresholds and speech communication scores.  38 C.F.R. § 4.85.  

A.  August 13, 2012 (Date of Service Connection) to December 11, 2013

In this period of the appeal, the overall evidence of record does not support the Veteran's claim for a compensable rating.  The Veteran had a VA audiology examination in July 2013.  The average puretone threshold was 59 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability (Maryland CNC word list) of 92 percent in the right ear and 84 percent in the left ear.  His puretone thresholds, in decibels, were as follows:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
35
60
65
75
59
LEFT
35
55
70
80
60

Applying the results of the July 2013 VA examination to Table VI yield values of Level II hearing impairment for his right ear and Level III hearing impairment for his left ear.  Applying these values to Table VII indicates his bilateral hearing loss was only 0 percent disabling.  See 38 C.F.R. § 4.85.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) the United States Court of Appeals for Veterans Claims held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Here, the VA examiner noted that the Veteran would likely have difficulty understanding conversation in most places.

Unfortunately, as noted, the application of the results of audiometric testing is mechanical in nature, and the evidence prior to December 2013 does not support the assignment of a compensable rating.  

B. December 12, 2103 to September 14, 2015

The Veteran submitted private audiological evaluation from December 12, 2013. 
The results of the private audiologic evaluation from the 2016 test are in graphical form, but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.   

At the December 2013 examination, the average puretone threshold was 64 decibels bilaterally.  Speech audiometry revealed speech recognition ability (Maryland CNC word list) of 60 percent in the right ear and 68 percent in the left ear.  His puretone thresholds, in decibels, were as follows:




HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
40
65
70
70
61
LEFT
40
65
70
75
63

Applying the results of the September 2015 private evaluation to Table VI yield values of Level VI hearing impairment for his right ear and Level V hearing impairment for his left ear.  Applying these values to Table VII indicates his bilateral hearing loss has increased to 20 percent disabling.  See 38 C.F.R. § 4.85.

C.  September 14, 2015 (Date of Private Audiological Evaluation) to Present

During this present period of the appeal, the evidence of record supports decreasing the Veteran's rating assignment from 20 to 10 percent, for the Veteran's bilateral hearing loss, since the date of the September 14, 2015 private audiological evaluation.  38 C.F.R. § 4.7.  This is not a reduction, but rather a staged rating that accounts for the variation in results shown on different audiologic examinations.  Of note, the speech recognition scores at the examination which supported the 20 percent rating were significantly lower than those shown on the VA examination before it or the private examination after it.  However, the Board resolved reasonable doubt in the Veteran's favor to support the assignment of a 20 percent rating.  

Turning to the third staged period , the results of the private audiologic evaluation from the private September 14, 2015 audiometric testing are in graphical form, but are clear and the Board may review them.  See, again, Kelly, 7 Vet. App. at 471.  On review of the September 2015 evaluation, the Board sees that it is sufficient for VA rating purposes, in that it appears to have been conducted by a State-licensed audiologist, and includes a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85 (a).  At the September 2015 private evaluation, the average puretone threshold was 64 decibels bilaterally.  Speech audiometry revealed speech recognition ability (Maryland CNC word list) of 84 percent in the right ear and 80 percent in the left ear.  His puretone thresholds, in decibels, were as follows:





HERTZ 



1000
2000
3000
4000
Average Hz
RIGHT
40
70
75
70
64
LEFT
40
65
75
75
64

Applying the results of the September 2015 private evaluation to Table VI yield values of Level III hearing impairment for his right ear and Level IV hearing impairment for his left ear.  Applying these values to Table VII indicates his bilateral hearing loss has increased to 10 percent disabling.  See 38 C.F.R. § 4.85.

Overall, then, during this latter period in question, the probative evidence demonstrates an increased severity of his bilateral hearing loss to warrant a higher 10 percent rating, but no greater.  Lastly, there is no basis to further stage the disability.

Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  Further, the Veteran's hearing loss symptoms and manifestations of difficulty having conversations and having to wear hearing aids are neither unusual nor exceptional.  As such, his hearing loss symptoms and manifestations are fully contemplated by the rating criteria of DC 6100.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

ORDER

From August 13, 2012 to December 11, 2013, the claim for an initial compensable rating for bilateral hearing loss is denied.

From December 12, 2103 to September 13, 2015 a 20 percent rating for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of VA compensation.

From September 13, 2015 to the present, a 10 percent rating for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

A remand is necessary to obtain outstanding private treatment records and to ascertain the current nature and etiology of the claimed right lung cancer.  

As background, the Veteran contends that he was exposed to asbestos during service in the US Navy on board an aircraft carrier, from being near pipes insulated with asbestos.  Concerning a present disability, in July 2008, he was diagnosed with squamous cell carcinoma in his right lung lobe, and a biopsy was performed.  Initially, the Board notes his service treatment records and service personnel records are unremarkable for any indication of asbestos exposure.  Also, several in-service chest X-rays were taken but were negative.  A review of his service personnel records confirms his military occupational specialty and duties included Radarman and Seaman while serving on board the U.S.S. Intrepid CVA-11.  However, he testified to temporary duties of fire control and security that placed him in the vicinity of civilian workers who replaced the ship's steam line pipes at the Brooklyn Navy yard in 1958/1958 after the ship was damaged in a storm, and in the course of duties, he maintains that he was exposed to asbestos dust and fibers, without masks or other precautionary measures taken.  See Board hearing transcript and March 2013 statement.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C, Topic 2, and M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 3, provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure.  The date of this amended material is August 7, 2015.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  It appears that the AOJ has followed these guidelines and taken appropriate steps to obtain all of the Veteran's service treatment records and service personnel records, and the NPRC provided a PIES response that no asbestos-related records are available.  

I.  Treatment Records

There are indications of outstanding private treatment records that may be highly relevant and material to deciding this appeal.  The Veteran sought private treatment for his right lung cancer in 2008 from the St. Francis Hospital, as there are pathology reports from that private facility, dated in April and July 2008, which diagnosed the Veteran with right lung, middle lobe, squamous cell carcinoma, and indicated a lobectomy/pneumonectomy was performed.  However, there is no record of any CT scans or radiographic testing of the chest and lungs, that likely would have been generated in making such a diagnosis and in completing the surgery.  Such would likely be useful in assessing whether there was any evidence of lung damage from asbestos fibers.

The Veteran also recently obtained a private medical opinion supporting his claim from Dr. Olsen at the Tulsa Cancer Institute, dated September 2015; and from another private physician, Dr. Boomer in Tulsa, Oklahoma, who completed a Disability Benefits Questionnaire (DBQ) in September 2016.  At his Board hearing, the Veteran's spouse testified that both of those physicians had treated the Veteran in recent years for his lung cancer.  Transcript, at 5-6.  Thus, the Board will remand this claim for the AOJ to attempt to obtain any further relevant treatment records that the Veteran can identify and release for consideration in this appeal.  

II.  Medical Opinion on Nature and Etiology of Disability by VA Pulmonologist

Thereafter, the Board seeks further medical opinion from the Veteran by a VA pulmonologist, in order to consider any additional relevant private treatment records obtained on remand, as well as to consider private positive medical opinion evidence (by Dr. O. and Dr. B.) submitted following the negative VA medical opinion in October 2013.  

For consideration by the VA pulmonologist, the Veteran testified to being exposed to asbestos while serving aboard the USS Intrepid from 1956-1960, and particularly in the course of duties physically proximate to ship workers replacing pipes lined with asbestos, but without any masks or other respiratory protective devices.  

A VA examiner provided a negative opinion against the claim in October 2013, but that examiner also noted the Veteran's history of heavy exposure to second-hand smoke and personal experience of smoking Cuban cigars, but failed to attempt to quantify this smoking exposure.  Nevertheless, the opinion did provide a medically based explanation for why the Veteran's lung cancer was not thought to be the result of asbestos exposure, given the type of lung cancer and its location in the lung.  In contrast, the Veteran subsequently appears to deny any history of smoking as reported to Dr. B., in the September 2016 DBQ, and the DBQ does not mention any second-hand smoke exposure either.  

Dr. Olsen wrote that the Veteran's history of asbestos exposure while in the service could have increased his risk of developing this lung cancer significantly.  However, he did not identify any radiologic finding that supported the conclusion that asbestos exposure actually caused lung cancer.  He also did not consider any smoking history or history of exposure to second-hand smoke.  As such, this opinion is insufficient to make it at least as likely as not (50 percent or greater) that the Veteran's lung cancer was caused by his in-service asbestos exposure.

Given that additional relevant medical records may be available, the Board believes a remand is warranted.

To provide guidance to the VA pulmonologist in rendering an etiological opinion, the Veteran is competent and credible in his assertion that he was exposed to asbestos during his naval service from 1956 to 1960, in light of the Veteran's uncontradicted statements regarding in-service duties.  In short, the Board accepts as a fact that the Veteran likely had exposure to asbestos during service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his claimed right lung cancer, which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  In particular, the Veteran should provide a release of all treatment provided by:  
(a) St. Francis Hospital, particularly surrounding his initial diagnosis of right lung lobe, squamous cell carcinoma, in 2008;
(b) Dr. Olsen, at the Tulsa Cancer Institute; and 
(c) Dr. Boomer, in Tulsa, Oklahoma

In particular, any record of CT scans or other radiographic testing should be sought.

2.  If additional records are obtained, obtain a VA medical opinion by a VA pulmonologist, to address the nature and etiology of his claimed right lung cancer to include right lung removal as a result of asbestos exposure.  

A VA pulmonologist should answer the following questions:

 a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's lung cancer had its clinical onset during active service or manifested to a compensable degree within one year of separation from active service? Why or why not? 

b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's lung cancer is the result of asbestos exposure during service?  Why or why not? 

3.  After completing the requested action, and any additional development deemed warranted by the record, readjudicate the claim.  If denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


